November 18, 1954

               R. Stevenson, Jr.   Opinion No. S-147
Administrator
Texas Liquor Control Board         Re:    Subpoena power of Texas
P. o. Box 56                              Liquor Control Board un-
Austin 61, Texas                          der Section 7 of Article
                                          666, Vernon's Penal Code,
Dear Mr. Stevenson:
         Your recent letter asks this office for an opinion on
the following question:
        "We desire your valued opinion as to whether or
    not this Department under Section 7 of Article 666,
    Penal Code of Texas, has the authority to issue a
    subpoena-to compel the production of the personal
    records and accounts of all officers and atoakhold-
    era of a corporation holding a permit or iicense
    issued by the Texas Liquor Control Board.
         Section 7, supra, provides, in part:
         "The Board, the Administrator and any inspector
     under the direction of the Board, shall for the pur-
     poses contemplated by this Act, have power to issue
     subpoenas, compel the attendance of witnesses, ad-
     minister oaths, certify to official acts, take depo-
     sitions within or without the State of Texas, as now
     provided by law, and compel the production of perti-
     nent books, accounts, records, documents, and testi-
     mong." (Emphasis added.)
         In the light of the quoted statutory provision, your
question is answered in the affirmative, qualified to the extent
that the personal records and accounts of all officers and atock-
holders of a corporation holding a permit or license issued by
the Board are pertinent to the matters under investigation. The
subpoena should be specific in the description of the records
and accounts wanted, by date, title, substance, or the eubject
to which they relate. Ex Parte Gould, 60 Tex. Crlm. 442, 132
S.W. 364 (1910).
Hon. Coke R. Stevenson, Jr., page 2 (S-147)



                         SUNMARY

            The Texas Liquor Control Board may
        issue a subpoena to compel the production
        of the personal records and accounts of
        all officers and stockholders of a corpor-
        ation holding a permit or license Issued
        by the Board, provided such personal records
        and accounts are pertinent to the matters
        under investigation and the subpoena is
        specific in the description of the records
        and accounts wanted, by date, title, sub-
        stance, or the subject to which they relate.
        Art. 666, Sec. 7, V.P.C., and Ex Parte Gould,
        60 Tex. Grim. 442, 132 S.W. 364 (1910).

APPROVED:                          Yours very truly,

Rudy 0. Rice                       JOHN BEN SREPPERD
State Affairs Division             ATTORNEY GENERAL OF TEXAS
J.'A.'Amis, Jr.
Reviewer                           By&r+
                                      Horace Wimberly
W. V. Geppert                         Assistant
Reviewer
Robert S. Trotti
First Assistant
John Ben Shepperd
Attorney General
HW/rt